 

 

  

Case 1:20-cv-02780-BAH Document 1-1 Filed. LO/25/19 | ‘Page 1 of 13.

LAW OFFICES OF 4 SRT J, RESCINIQ, L.L.C,
1500 Allaire Avenue, Suite 101

Ocean, New Jersey 07712

(732) 531-2005

Attorney for Plaintiff

File No.: 3822

Attorney 1D.#: 034331989

 

 

SUPERIOR COURT OF NEW JERSEY

FRED KURZWEIL, LAW DIVISION
MONMOUTH COUNTY

 

Plaintiffs, Civil Action

ve Docket No.: MON-L-1024- " wd ce

AMTRAK, JOHN DOES 1-5, CORPORATE

DOES 1-5, SUMMONS

Defendants,

 

 

The STATE OF NEW JERSEY to the above named defendant(s):
AMTRAK

The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The
Complaint attached to this Summons states the basis for this lawsuit. If you dispute this Complaint, you or your
attorney must file a written Answer or Mation and Proof of Service with the deputy clerk of the Superior Court
in the County listed above within 35 days from the date you received this Summons, not counting the date you
received it. (The address of each deputy clerk of the Superior Court is provided), If the complaint is one in
foreclosure, then you must file your written answer or motion and proof of service with the Clerk of the Superior
Court, Hughes Justice Complex, CN-971, Trenton, NJ 08625. A filing fee payable to the Clerk of the Superior
Court and a completed Case information State (available from the deputy clerk of the Superior Court) must
accompany your answer or motion when it is filed. You must also send a copy of your Answer or Motion to
plaintiff's attorney whose name and address appear above, or to plaintiff, if no attorney is named above. A
telephone call will not protect your rights; you must file and serve a written Answer or Motion (with fee of $110.00
for Law Division and $105.00 for Chancery Division and completed Case Information Statement) if you want the
Court to hear your defense.

If you do not file and serve a written Answer or Motion within 35 days, the Court may enter a judgment
against you for the relief plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the
Sheriff may seize your money, wages or property te pay all or part of the judgment.

If you cannot afford an attorney, you may call the Legal Services office in the County where you live. A
list of these offices is provided. If you do not have an attorney and are not eligible for free legal assistarice, you
may obtain a referral to an attorney by calling one of the Lawyer Referral Service. A list of these numbers is also

provided,

Dated: March 26, 2019 4s / v\ Hel VW Sraglh
‘MICHELLE M, SMITH
Clerk of the Superior Court

Name of Defendant(s} be Served: Amtrak c/o National Railroad Passenger Corp.
Address for Service: 900 Second Street, NE

Washington, D.C. 20022

Attn: Robin Fitzgerald

 

 
 

Case 1:20-cv-02780-BAH Document 1-1 Filed 10/25/19 Page 2 of 13

LAW OFFICE’ F ALBERT J. RESCINIO, LI -
1500 Allaire Avenue, Suite 101
Ocean, New Jersey 07712

(732) 531-2005

Attorney for Plaintiff

File No.; 3822

Attorney Id# 034331989

 

SUPERIOR COURT OF NEW JERSEY
FRED KURZWEIL, LAW DIVISION
MONMOUTH COUNTY

Plaintiffs,
Civil Action

DOCKET NO.: MON-L- [094-1 4

AMTRAK, JOHN DOES 1-5, CORPORATE

DOES 1-5,
COMPLAINT

Defendants, AND JURY DEMAND

 

 

Plaintiffs, Fred Kurzweil, formerly residing at 1122 Brower Boulevard, Township of Ocean,
County of Monmouth, and State of New Jersey, when the incident occurred by way of complaint
against the defendants, says:

COUNT ONE

1. At all times hereafter mentioned, on March 21, 2017, Fred Kurzweil (hereinafter the
“Plaintiff’), was traversing Union Station focated at 50 Massachusetts Ave NE, Washington, DC and
attempting to keep up with a Red Cap who was handling plaintiff's luggage and directing him to the
proper gate, as such a business invitee lawfully on the property owned, operated, maintained and/or
controlled by Defendants, Amtrak, John Does 1-5 and Corporate Does !-5.

2. At the aforementioned time and place and as the result of Defendants negligently failing
to keep the premises in a safe condition, plaintiff was caused to slip and fall and sustain serious and

permanent personal injuries As such, the defendant had a duty to inspect and maintain the premises.

 
 

Case 1:20-cv-02780-BAH Document 1-1 Filed 10/25/19 Page 3 of 13

3. As a direct and proximate cause of the aforementioned negligence of Defendants,
Plaintiff has sustained serious and permanent personal injuries, was caused pain and suffering, lost
wages, expended large sums of money for her medical treatment and related care, expended large
sums of money for essential services, will, in the future, continue to experience severe pain and
suffering, lost wages, will be required to expend large sums of money for her medical treatment and
related care, and will, in the future, be required to expend large sums of money for essential services.

WHEREFORE, Plaintiff demands judgment against defendants, Amtrak, John Does 1-5
and Corporate Does 1-5 for damages, interest, costs of suit and such other relief as the Court

deems to be just and equitable.

COUNT TWO

1. Plaintiff repeats and reiterates each and every allegation contained in Count One of this
Complaint as if same were more fully set forth herein at length.

2, Atallrelevant times mentioned herein, and as the result of Defendants negligent failure
to exercise proper care, plaintiff was caused to slip and fall and sustain serious and permanent
personal injuries.

3, Asadirect and proximate cause of the aforementioned negligence of Defendants, Plaintiff
has sustained serious and permanent personal injuries, was caused pain and suffering, lost wages,
expended large sums of money for her medical treatment and related care, expended large sums of
money for essential services, will, in the future, continue to experience severe pain and suffering,
lost wages, will be required to expend large sums of money for her medical treatment and related
care, and will, in the future, be required to expend large sums of money for essential services,
WHEREFORE, Piaintiff demands judgment against defendants, Amtrak, John Does 1-5 and

Corporate Does 1-5 for damages, interest, costs of suit and such other relief as the Court deems to

be just and equitable,

 
 

Case 1:20-cv-02780-BAH Document 1-1 Filed 10/25/19 Page 4 of 13

COUNT THREE

1. Plaintiff repeats and reiterates each and every allegation contained in Count One and
Count Two of this Complaint as if same were more fully set forth herein at length.

2. At all relevant times mentioned herein, and as the result of Defendants negligent
creation of a dangerous and hazardous condition, Plaintiff was caused to slip and fall and sustain
serious and permanent personal injuries.

3. Asa direct and proximate cause of the aforementioned negligence of Defendants, Plaintiff
has sustained serious and permanent personal injuries, was caused pain and suffering, lost wages,
expended large sums of money for her medical treatment and related care, expended large sums of
money for essential services, will, in the future, continue to experience severe pain and suffering,
lost wages, will be required to expend large sums of money for her medical treatment and related
care, and will, in the future, be required to expend large sums of money for essential services.

WHEREFORE, Plaintiff demands judgment against defendants, Amtrak, John Does 1-5 and
Corporate Does 1-5 for damages, interest, costs of suit and such other relief as the Court deems to

be just and equitable.

COUNT FOUR

1. Plaintiff repeats and reiterates each and every allegation contained in Count One, Count
Two and Count Three of this Complaint as if same were more fully set forth herein at length.

2. At all relevant times mentioned herein, and as the result of Defendants negligently
allowing a nuisance to exist, Plaintiff was caused to slip and fall and sustain serious and permanent
personal injuries.

3. Asa direct and proximate cause of the aforementioned negligence of Defendants, Plaintiff

has sustained serious and permanent personal injuries, was caused pain and suffering, lost wages,

 
 

Case 1:20-cv-02780-BAH Document 1-1 Filed 10/25/19 Page 5of13

expended large sums of money for her medical treatment and related care, expended large sums of
money for essential services, will, in the future, continue to experience severe pain and suffering,
lost wages, will be required to expend large sums of money for her medical treatment and related
care, and will, in the future, be required to expend large sums of money for essential services,

WHEREFORE, Plaintiff demands judgment against defendants, Amtrak, John Does 1-5 and
Corporate Does 1-5 for damages, interest, costs of suit and such other relief as the Court deems to
be just and equitable.

COUNT FIVE

1, Plaintiff repeats and reiterates each and every allegation contained in Count One, Count
Two, Count Three and Count Four of this Complaint as if same were more fully set forth herein at
length,

2. Atall relevant times mentioned herein, and as the result of Defendants negligently
failing to provide proper safeguard and/or warnings, Plaintiff was caused to slip and fall and sustain
serious and permanent personal injuries.

3, Asa direct and proximate cause of the aforementioned negligence of Defendants, Plaintiff
has sustained serious and permanent personal injuries, was caused pain and suffering, lost wages,
expended large sums of money for her medical treatment and related care, expended large sums of
money for essential services, will, in the future, continue to experience severe pain and suffering,
lost wages, will be required to expend large sums of money for her medical treatment and related
care, and will, in the

WHEREFORE, Plaintiff demands judgment against defendants, Amtrak, John Does 1-5
and Corporate Does 1-5 for damages, interest, costs of suit and such other relief as the Court

deems to be just and equitable,

 
 

Case 1:20-cv-02780-BAH Document 1-1 Filed 10/25/19 Page 6 of 13

COUNT SIX

1. Plaintiff repeats and reiterates each and every allegation contained in Count One, Count
Two, Count Three, Count Four and Count Five , of this Complaint as if same were more fully set
forth herein at length.

2. At all relevant times mentioned herein, and as the result of Defendants negligently
failing to provide safe and clear access to the premises, Plaintiff was caused to slip and fall and
sustain serious and permanent personal injuries.

3. Asa direct and proximate cause of the aforementioned negligence of Defendants, Plaintiff
has sustained serious and permanent personal injuries, was caused pain and suffering, lost wages,
expended large sums of money for her medical treatment and related care, expended large sums of
money for essential services, will, in the future, continue to experience severe pain and suffering,
lost wages, will be required to expend large sums of money for her medical treatment and related
care, and will, in the future, be required to expend large sums of money for essential services.

WHEREFORE, Plaintiffdemands judgment against defendants, Amtrak, John Does 1-5 and

Corporate Does 1-5 for damages, interest, costs of suit and such other relief as the Court deems to

be just and equitable.

COUNT SEVEN
1, Plaintiffrepeats and reiterates the allegations contained in Count One, Count Two, Count
Three, Count Four, Count Five and Count Six ofthis Complaint as if same were more fully set forth
herein at length.
2. At the aforementioned time and place and as the result of Defendant(s), John Does and/or
Corporate Does negligently failing to keep the premises in a safe condition, Plaintiff was caused

to slip and fall and sustain serious and permanent personal injuries.

 
 

Case 1:20-cv-02780-BAH Document 1-1 Filed 10/25/19 Page 7 of 13

3. Asa direct and proximate cause of the aforementioned negligence of Defendants, Plaintiff
has sustained serious and permanent personal injuries, was caused pain and suffering, lost wages,
expended large sums of money for her medical treatment and related care, expended iarge sums of
money for essential services, will, in the future, continue to experience severe pain and suffering,
lost wages, will be required to expend large sums of money for her medical treatment and related
care, and will, in the future, be required to expend large sums of money for essential services,

WHEREFORE, Plaintiff demands judgment against defendants, Amtrak, John Does 1-5
and Corporate Does 1-5 for damages, interest, costs of suit and such other relief as the Court
deems to be just and equitable.

COUNT EIGHT

1. Plaintiff repeats and reiterates each and every allegation contained in Count One,
Count Two, Count Three, Count Four, Count Five, Count Six and Count Seven of this Complaint
as if same were more fully set forth herein at length,

2, Said dangerous and unsafe condition had existed for a significant period of time
prior to the plaintiff's accident that defendants knew, or should have known, of the dangerous
and unsafe condition and failed to remedy same.

3, As such, at all relevant times mentioned herein, defendants had actual and
constructive notice of the unsafe condition which was the cause of serious injuries to the plaintiff
as defined by Title 59 of the NIS.A,

4, As a direct and proximate cause of the aforementioned negligence of Defendants,
Plaintiff has sustained serious and permanent personal injuries, was caused pain and suffering,
lost wages, expended large sums of money for her medical treatment and related care, expended
large sums of money for essential services, will, in the future, continue to experience severe pain

and suffering, lost wages, will be required to expend large sums of money for her medical

 
 

Case 1:20-cv-02780-BAH Document 1-1 Filed 10/25/19 Page 8 of 13

treatment and related care, and will, in the future, be required to expend large sums of money for
essential services.

WHEREFORE, Plaintiff demands judgment against defendants, Amtrak, John Does 1-5
and Corporate Does 1-5 for damages, interest, costs of suit and such other relief as the Court
deems to be just and equitable.

COUNT NINE

1. Plaintiff repeats and reiterales each and every allegation contained in Counts One
through Eight of this Complaint as if same were more fully set forth herein at length.

2. Atall relevant times mentioned herein, defendants had a duty to inspect, failed to
properly inspect the unsafe condition which was the cause of serious injuries to the plaintiff as
defined by Title 59 of the N.J.S.A,

3. As a direct and proximate cause of the aforementioned negligence of Defendants,
Plaintiff has sustained serious and permanent personal injuries, was caused pain and suffering,
lost wages, expended large sums of money for her medical treatment and related care, expended
large sums of money for essential services, will, in the future, continue to experience severe pain
and suffering, lost wages, will be required to expend large sums of money for her medical
treatment and related care, and will, in the future, be required to expend large sums of money for
essential services,

WHEREFORE, Plaintiff demands judgment against defendants, Amtrak, John Does 1-5
and Corporate Does 1-5 for damages, interest, costs of suit and such other relief'as the Court
deems to be just and equitable.

COUNT TEN
|. Plaintiffrepeats and reiterates each and every allegation contained in Counts One through

Nine of this Complaint as if same were more fully set forth herein at length.

 
 

Case 1:20-cv-02780-BAH Document 1-1 Filed 10/25/19 Page 9 of 13

2. Atall relevant times mentioned herein, and as the result of Defendants’ negligent failure
to exercise proper care, Plaintiff was caused to slip and fall and sustain serious and permanent
personal injuries,

3. Asa direct and proximate cause of the aforementioned negligence of Defendants, Plaintiff
has sustained serious and permanent personal injuries, was caused pain and suffering, lost wages,
expended large sums of money for her medical treatment and related care, expended large sums of
money for essential services, will, in the future, continue to experience severe pain and suffering,
lost wages, will be required to expend large sums of money for her medical treatment and related
care, and will, in the future, be required to expend large sums of money for essential services.

WHEREFORE, Plaintiff demands judgment against defendants, Amtrak, John Does 1-5 and
Corporate Does 1-5 for damages, interest, costs of suit and such other relief as the Court deems to
be just and equitable.

COUNT ELEVEN

1, Plaintiff repeats and reiterates each and every allegation contained in Counts One through
Ten of this Complaint as if same were more fully set forth herein at length.

2. At all relevant times mentioned herein, and as the result of Defendants’ negligent
creation of a dangerous and hazardous condition, Plaintiff was caused to slip and fall and sustain
serious and permanent personal injuries..

3. Asa direct and proximate cause of the aforementioned negligence of Defendants, Plaintiff
has sustained serious and permanent personal injuries, was caused pain and suffering, lost wages,
expended large sums of money for her medical treatment and related care, expended large sums of
money for essential services, will, in the future, continue to experience severe pain and suffering,
lost wages, will be required to expend large sums of money for her medical treatment and related

care, and will, in the future, be required to expend large sums of money for essential services,

 
 

Case 1:20-cv-02780-BAH Document 1-1 Filed 10/25/19 Page 10 of 13

WHEREFORE, Plaintiffdemands judgment against defendants, Amtrak, John Does 1-5 and
Corporate Does 1-5 for damages, interest, costs of suit and such other relief as the Court deems to
be just and equitable.

COUNT TWELVE

1, Plaintiff repeats and reiterates each and every allegation contained in Counts One through
Eleven of this Complaint as if same were more fully set forth herein at length.

2, Atall relevant tines mentioned herein, and as the result of Defendants Jane Does, John
Does and ABC Corporation negligently allowing a nuisance to exist, Plaintiff was caused to slip and
fall and sustain serious and permanent persona! injuries.

3. Asa direct and proximate cause of the aforementioned negligence of Defendants, Piaintiff
has sustained serious and permanent personal injuries, was caused pain and suffering, lost wages,
expended large sums of money for her medical treatment and related care, expended large sums of
money for essential services, will, in the future, continue to experience severe pain and suffering,
lost wages, will be required to expend large sums of money for her medical treatment and related
care, and will, in the future, be required to expend large sums of money for essential services,

WHEREFORE, Plaintiff demands judgment against defendants, Alfieri Property
Management, Alfieri-70 Wood Avenue Asoc, L.L.P., M. Alfieri Co., Inc, John Does 1-10, Jane
Does, 1-10 and Corporation ABC 1-10 for damages, interest, costs of suit and such other relief as
the Court deems to be just and equitable.

COUNT THIRTEEN
l. Plaintiff repeats and reiterates each and every allegation contained in Counts One through

Twelve of this Complaint as if same were more fully set forth herein at length.

 
 

Case 1:20-cv-02780-BAH Document 1-1 Filed 10/25/19 Page 11 of 13

2, Atalirelevant times mentioned herein, and as the result of Defendants John Does1-5 and
Corporate Does |-5 negligently failing to provide proper safeguard and/or warnings, Plaintiff was
caused to slip and fall and sustain serious and permanent personal injuries.

3. Asa direct and proximate cause of the aforementioned negligence of Defendants, Plaintiff
has sustained serious and permanent personal injuries, was caused pain and suffering, lost wages,
expended large sums of money for her medical treatment and related care, expended large sums of
money for essential services, will, in the future, continue to experience severe pain and suffering,
lost wages, will be required to expend large sums of money for her medical treatment and related
care, and will, in the future, be required to expend large sums of money for essential services,

WHEREFORE, Plaintiffdemands judgment against defendants, Amtrak, John Does 1-5 and
Corporate Does 1-5 for damages, interest, costs of suit and such other relief as the Court deems to
be just and equitable,

COUNT FOURTEEN

1, Plaintiffrepeats and reiterates each and every allegation contained in Counts One through
Thirteen of this Complaint as if same were more fully set forth herein at length,

2. At all relevant times mentioned herein, and as the result of Defendants John Does 1-5
and Corporate Does negligently failing to provide safe and clear access to the premises, Plaintiff was
caused to slip and fall and sustain serious and permanent personal injuries.

3. Asadirect and proximate cause of the aforementioned negligence of Defendants, Plaintiff
has sustained serious and permanent personal injuries, was caused pain and suffering, lost wages,
expended large sums of money for her medical treatment and related care, expended large sums of
money for essential services, will, in the future, continue to experience severe pain and suffering,
lost wages, will be required to expend large sums of money for her medical treatment and related

care, and will, in the future, be required to expend large sums of money for essential services,

10

 
 

 

Case 1:20-cv-02780-BAH Document 1-1 Filed 10/25/19 Page 12 of 13

WHEREFORE, Plaintiffdemands judgment against defendants, Amtrak, John Does 1-5 and
Corporate Does |-5 for damages, interest, costs of suit and such other relief as the Court deems to

be just and equitable,

COUNT FIFTEEN

1. Plaintiff repeats and reiterates each and every allegation contained in the Counts One
through Fourteen of this Complaint as if same were more fully set forth herein at length.

2. Defendants John Does 105 and Corporate Does 1-5 are being named pursuant to the
New Jersey Court Rules and are fictitious names representing potentially liable defendants whose
identities shall be revealed through continuing discovery.

3, Plaintiff reserves the right to amend this Complaint to name any and all fictitious
defendants as their identities are discovered.

WHEREFORE, Plaintiff demands judgment ayainst all fictitious defendants
jointly and severally for damages, interest and costs of suit and such other relief as the Court
deems to be just and equitable.

JURY DEMAND
Plaintiff demands a trial by jury as to all issues raised herein,
DEMAND FOR ANSWERS TO INTERROGATORIES
Please take notice that demand is hereby made upon Defendants to answer all questions in
Form C and C2 Interrogatories in accordance with the rules of this Court.

DESIGNATION OF TRIAL COUNSEL

 

Pursuant to R. 4:25-1, Albert J, Rescinio, Esq. is hereby designated as trial counsel on

behalf of the plaintiffs in the within matter.

iL

 
 

Case 1:20-cv-02780-BAH Document 1-1 Filed 10/25/19 Page 13 of 13

DEMAND FOR INSURANCE COVERAGE

Pursuant to New Jersey Court Rule 4:10-2(b), demand is made that defendants disclose to
plaintiff's attorney whether or not there are any insurance agreements or policies under which any
person or firm carrying on an insurance business may be liable to satisfy part or all of a judgment
which may be entered in this action or indemnify or reimburse for payments made to satisfy the
Judgment and provide plaintiffs attorney with true copies of those insurance agreements or
policies, including, but not limited to, any and all declaration sheets. This demand shall include
and cover not only primary coverage, but also any and all excess, catastrophe and umbrella
policies.

CERTIFICATION PURSUANT TO RULE 4:5-1

Thereby Certify that to the best of my knowledge the within matter is not the subject of

any other action pending in any Court or the subject of a pending arbitration proceeding; and, that

no other action or arbitration proceeding is contemplated, Further, at this time, I know of no other

[fed AD

DATED: ALBERT Vous , ESQ.

parties who should now joined in this action,

Attorney fox Plaintiff

12

 
